Case 8:15-cv-00865-DOC-SHK Document 819-4 Filed 03/29/21 Page 1 of 8 Page ID
                                #:36831




                     EXHIBIT 4
Case 8:15-cv-00865-DOC-SHK Document 819-4 Filed 03/29/21 Page 2 of 8 Page ID
Colleen C. Smith                #:36832          12670 High Bluff Drive
Direct Dial: 1.858.523.3985                                            San Diego, California 92130
colleen.smith@lw.com                                                   Tel: +1.858.523.5400 Fax: +1.858.523.5450
                                                                       www.lw.com

                                                                       FIRM / AFFILIATE OFFICES
                                                                       Beijing         Moscow
                                                                       Boston          Munich
                                                                       Brussels        New York
                                                                       Century City    Orange County
                                                                       Chicago         Paris
March 12, 2021                                                         Dubai           Riyadh
                                                                       Düsseldorf      San Diego
                                                                       Frankfurt       San Francisco
VIA E-MAIL                                                             Hamburg         Seoul
                                                                       Hong Kong       Shanghai
Tor Gronborg                                                           Houston         Silicon Valley

Robbins Geller Rudman & Dowd                                           London          Singapore
                                                                       Los Angeles     Tokyo
655 West Broadway                                                      Madrid          Washington, D.C.
Suite 1900                                                             Milan
San Diego, CA 92101
torg@rgrdlaw.com

           Re:         Hsu v. Puma Biotechnology, Inc., Case No. 8:15-cv-00865-DOC-SHK

Dear Tor:

       I am writing on behalf of Defendants Puma Biotechnology, Inc. and Alan H. Auerbach to
meet and confer regarding next steps in this case. Pursuant to the Court’s November 27, 2020
Order (the “Order”), Defendants are evaluating the claims listed in the claims report to determine
whether they can be placed in Group 1, Group 2, or Group 3. See Order at 1.

        This letter addresses claims purportedly over $1,000 listed on the claims administrator’s
final claims report (ECF No. 800). We are providing this information now so that the parties
have sufficient time to meet and confer and attempt to resolve any issues prior to involving the
Court.

       Certain of those > $1,000 claimants have not provided sufficient information for us to
evaluate their claims. The attached appendix identifies the information we need for each of these
claimants identified to date. For ease, we’ve divided the claims into four general categories:

                 •     Missing Trading Records (Category A): We are unable to locate documentation
                       of trades for these claims in the records made available to us. This category
                       includes claims with no support at all, as well as claims where affidavits were
                       submitted in lieu of trading records and claims where some documentation is
                       available but is insufficient to identify any trades during the relevant period.

                 •     Documents and Claimant Do Not Match (Category B): The documentation of
                       trades for these claims do not have a matching Claimant name and/or account
                       number, and therefore we cannot confirm they are from the correct Claimant.

                 •     Incomplete Trading Records (Category C): These records appear to be
                       incomplete or have other issues, including that they show no purchases during the




US-DOCS\121697378.2
                                                                                                                   EXHIBIT 4
                                                                                                                    Page 19
Case 8:15-cv-00865-DOC-SHK Document 819-4 Filed 03/29/21 Page 3 of 8 Page ID
March 12, 2021                  #:36833
Page 2




                 relevant period, have certain records missing, or are password-protected and the
                 corresponding passwords have not been provided to us.

             •   Insufficient Evidence (Category D): Documentation has been provided for these
                 claims, but the nature of the documentation is insufficient to show actual trades.
                 Most of these are spreadsheets that appear to have been generated specifically for
                 this litigation, but do not have any other confirmatory information regarding these
                 Claimants’ trades that would allow us to confirm the claims.

       As discussed on our last call, we expect that you will coordinate with Gilardi to get the
information we’ve requested to avoid multiple requests to the claims administrator.

         We look forward to hearing from you on these issues by Monday, March 22, 2021.

                                               Best regards,




                                               Colleen C. Smith
                                               of LATHAM & WATKINS LLP

cc:      Counsel of Record




US-DOCS\121697378.2
                                                                                                EXHIBIT 4
                                                                                                 Page 20
   Case 8:15-cv-00865-DOC-SHK Document 819-4 Filed 03/29/21 Page 4 of 8 Page ID
                                   #:36834

Category A: Missing Trading Records
602021-6                                            Affidavit, no documents
602312-6                                            Affidavit, no documents
602304-5                                            Affidavit, no documents

602322-3                                            Unable to find any backup for this claim

601452-6                                            Unable to find any backup for this claim

601778-9                                            Unable to find any backup for this claim

601777-0                                            Unable to find any backup for this claim
600361-3                                            Unable to find any backup for this claim
602892-6                                            Shows shares held, not purchases
602412-2                                            Only backup is rejection letter
608435-4                                            Only backup is rejection letter
601998-6                                            No supporting documents
400174-5                                            No CP trades
                                                    No trades for listed account number

                                                    Also has password-protected files within zip
608091-0                                            with no password
601981-1                                            Leters of Attestation, no documents

601445-3                                            Unable to find any backup for this claim
602985-0                                            Unable to find any backup for this claim
608557-1                                            Unable to find any backup for this claim
602984-1                                            Unable to find any backup for this claim
602028-3                                            Leters of Attestation, no documents
602015-1                                            Leters of Attestation, no documents
602007-0                                            Leters of Attestation, no documents
602008-9                                            Leters of Attestation, no documents
602826-8                                            Unable to find any backup for this claim
602002-0                                            Leters of Attestation, no documents

600883-6                                            No records of trades
600315-0                                            No records of purchases
602058-5                                            Leters of Attestation, no documents
601997-8                                            Leters of Attestation, no documents
602044-5                                            Leters of Attestation, no documents
601992-7                                            Leters of Attestation, no documents

                                                    Have email from Gilardi to claimant stating
                                                    accounts are deficient with attached
604461-1                                            spreadsheet. No response from claimant.
602303-7                                            Affidavit, no documents

602306-1                                            Affidavit, no documents

602311-8                                            Affidavit, no documents

600465-2                                            No records of purchases

                                                    Have email from Gilardi to claimant stating
                                                    accounts are deficient with attached
604460-3                                            spreadsheet. No response from claimant.




                                                                                               EXHIBIT 4
                                                                                                Page 21
   Case 8:15-cv-00865-DOC-SHK Document 819-4 Filed 03/29/21 Page 5 of 8 Page ID
                                   #:36835


                                                      Have email from Gilardi to claimant stating
                                                      accounts are deficient with attached
604463-8                                              spreadsheet. No response from claimant.

600541-1                                              Can't confirm trades in Puma stock

602310-0                                              Affidavit, no documents
602945-0                                              No records of individual trades
                                                      Have text file from class action services
                                                      company containing Stock Record Summary
                                                      Settlement Date Report which doesn't list
602915-9                                              individual trades.

                                                      Have email from Gilardi to claimant stating
                                                      accounts are deficient with attached
604012-8                                              spreadsheet. No response from claimant.

                                                      Have email from Gilardi to claimant stating
                                                      accounts are deficient with attached
604420-4                                              spreadsheet. No response from claimant.

                                                      Have email from Gilardi to claimant stating
                                                      accounts are deficient with attached
602825-0                                              spreadsheet. No response from claimant.

602308-8                                              Affidavit, no documents
602046-1                                              Leters of Attestation, no documents
Category B - Can't Confirm Documents Match Claimant

                                                      The transactions associated with
                                                                 on pp. 14-15 of the 356-page backup
                                                      document correspond to the trades listed on
                                                      the blotter. However, there does not appear
                                                      to be a way to confirm that account number
600973-5                                              actually corresponds to      .
                                                      Trading records/account statement don't
600365-6                                              match fund name and account number
                                                      Email says this claim should be associated with
                                                      account number         . Confirm this should
601797-5                                              instead be       .
                                                      There is no reference in the backup to an
                                                      Account No.           . Please confirm correct
601613-8                                              account number
                                                      Claimant Name does not appear on records -
                                                      confirm correct records
601599-9
                                                      Claimant Name does not appear on records -
                                                      confirm correct records
600396-6
                                                      Claimant Name and Account No. does not
                                                      appear on records
608636-5
                                                      Claimant Name and Account No. does not
                                                      appear on records
608476-1




                                                                                              EXHIBIT 4
                                                                                               Page 22
   Case 8:15-cv-00865-DOC-SHK Document 819-4 Filed 03/29/21 Page 6 of 8 Page ID
                                   #:36836

                                                    Claimant Name does not appear on records -
                                                    confirm correct records
608399-4
                                                    Claimant name nor Account No. available on
                                                    supporting documentation
                                                    Note: Account No.        does appear.
601487-9                                            Possible error?
                                                    Claimant Name and Account No. does not
                                                    appear on records
604404-2
                                                    Claimant Name and Account No. does not
                                                    appear on records
600523-3
                                                    Claimant Name does not appear on records -
                                                    confirm correct records
608598-9
                                                    Claimant Name does not appear on records -
                                                    confirm correct records
608598-9
                                                    Claimant Name and Account No. does not
                                                    appear on records
602081-0
                                                    Claimant Name does not appear on records -
                                                    confirm correct records
608599-7
                                                    Claimant Name does not appear on records -
                                                    confirm correct records
608398-6
                                                    Claimant Name and Account No. does not
                                                    appear on records
608423-0
                                                    Claimant Name and Account No. does not
                                                    appear on records
608427-3
                                                    Claimant Name and Account No. does not
                                                    appear on records
602084-4
                                                    Claimant Name and Account No. does not
                                                    appear on records
600344-3
                                                    Claimant Name and Account No. does not
                                                    appear on records
603974-0
                                                    Claimant Name and Account No. does not
                                                    appear on records
604433-6
                                                    Claimant Name and Account No. does not
                                                    appear on records
608175-4
                                                    Claimant Name and Account No. does not
                                                    appear on records
608603-9
                                                    Claimant Name and Account No. does not
                                                    appear on records
602080-1
                                                    Claimant Name does not appear on records -
                                                    confirm correct records
601592-1


                                                                                          EXHIBIT 4
                                                                                           Page 23
   Case 8:15-cv-00865-DOC-SHK Document 819-4 Filed 03/29/21 Page 7 of 8 Page ID
                                   #:36837

                                                    Claimant Name and Account No. does not
604779-3                                            match records
                                                    Claimant Name does not appear on records -
                                                    confirm correct records
602423-8
                                                    Claimant Name does not appear on records -
                                                    confirm correct records
601665-0
                                                    Claimant Name does not appear on records -
                                                    confirm correct records
601695-2
                                                    Claimant Name and Account No. does not
                                                    appear on records
608422-2
                                                    Supporting Documents in Japanese
600302-8

600392-3                                            Supporting documents are in German

600387-7                                            Supporting documents are in German
100569-3                                            Supporting documents in Hebrew
Category C - Incomplete Records
                                                    Missing backup for sale on April 27, 2015.
                                                    Confirm that and any other supporting
602876-4                                            information
                                                    No records showing any purchase during Class
602900-0                                            Period
                                                    Doesn't indicate records are for trades made
608425-7                                            of Puma securities
                                                    No records showing any purchase during Class
602893-4                                            Period
                                                    No records showing any purchase during Class
                                                    Period

                                                    Doc2 is a password protected file, but no pw
603977-4                                            has been provided

                                                    Password-protected file with no password -
604105-1                                            unable to confirm information provided

                                                    Affidavit states that screenshots from the
                                                    claimant's internal recordkeepting system are
601816-5                                            attached. Unable to locate those screenshots.
                                                    Trade ticket has redactions - confirm all trades
602378-9                                            visible/included
                                                    Email provided in response to Claims
                                                    Administrator's deficiency letter but does not
                                                    appear to reflect all trading records from the
600399-0                                            relevant period

600498-9                                            No Class Period trading records

602534-0                                            No documents showing actual purchases/sales
602946-9                                            No Class Period trading records
                                                    No password for zip file

                                                    Un-encrypted document doesn't have account
608595-4                                            number or claimant name


                                                                                             EXHIBIT 4
                                                                                              Page 24
    Case 8:15-cv-00865-DOC-SHK Document 819-4 Filed 03/29/21 Page 8 of 8 Page ID
                                    #:36838

Category D - Insufficient Evidence (i.e., spreadsheets) that don't meet evidentiary standards
601795-9                                                                                Spreadsheet only, no backup

                                                                                      Spreadsheet only, no backup

                                                                                      Also unclear if response sent to Gilardi
603889-1                                                                              represents all trades, or just deficient trades
602925-6                                                                              Spreadsheet only, no backup

                                                                                      Spreadsheet only, no backup

600753-8                                                                              No response to deficiency notice
601799-1                                                                              Spreadsheet only, no backup

601614-6                                                                              Spreadsheet only, no backup
600398-2                                                                              Spreadsheet only, no backup


601767-3                                                                              Spreadsheet only, no backup


601767-3                                                                              Spreadsheet only, no backup
603650-3                                                                              Spreadsheet only, no backup
602991-4                                                                              Spreadsheet only, no backup
                                                                                      Spreadsheet only, no backup

601781-9                                                                              Also appears incomplete
600364-8                                                                              Spreadsheet only, no backup

601603-0                                                                              Spreadsheet only, no backup
601794-0                                                                              Spreadsheet only, no backup
601928-5                                                                              Spreadsheet only, no backup
602396-7                                                                              Spreadsheet only, no backup
602549-8                                                                              Spreadsheet only, no backup

600425-3                                                                              Spreadsheet only, no backup
100832-3                                                                              Email list only, no backup
                                                                                      Have Excel file containing list of trades from
600432-6                                                                              class action services company
601927-7                                                                              Spreadsheet only, no backup
603891-3                                                                              Spreadsheet only, no backup




                                                                                                                                EXHIBIT 4
                                                                                                                                 Page 25
